                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CHRISTOPHER WROTH, et al.,                     Case No. 17-cv-05339-JST
                                                           Plaintiffs,
                                   8
                                                                                           ORDER GRANTING PLAINTIFFS’
                                                     v.
                                   9                                                       MOTION FOR LEAVE TO FILE
                                            CITY OF ROHNERT PARK, et al.,                  SECOND AMENDED COMPLAINT
                                  10
                                                           Defendants.                     Re: ECF No. 54
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiffs Christopher Wroth and Marni Wroth’s motion for leave to

                                  14   file a second amended complaint. ECF No. 54. The Court will grant the motion.

                                  15   I.       BACKGROUND

                                  16            A.        Factual Background

                                  17            Plaintiffs are the parents of Branch Wroth, now deceased.1 First Amended Complaint

                                  18   (“FAC”), ECF No. 39 at 2. Defendants are the City of Rohnert Park (“the City”), its Police

                                  19   Officers David Sittig-Wattson, Sean Huot, and Matt Huot, and Police Sergeants Mike Werle and

                                  20   Eric Matzen. FAC at 2; ECF No. 51 ¶¶ 4-9.

                                  21            On May 12, 2017, Sittig-Wattson responded to a call at the Budget Inn in Rohnert Park,

                                  22   which reported that Branch was “acting strangely.” FAC at 2; ECF No. 51 ¶ 12. The parties

                                  23   dispute whether Branch was under the influence of narcotics or appeared to require emergency

                                  24   medical treatment when Sittig-Wattson arrived. FAC at 3; ECF No. 51 ¶ 12. The remaining

                                  25

                                  26   1
                                         For clarity, the Court refers to Branch Wroth by his first name throughout this Order, and
                                       Christopher and Marnie Wroth as Plaintiffs. The Court intends no disrespect. Bd. of Trustees of
                                  27   the Leland Stanford Junior Univ. v. Chiang Fang Chi-Yi, No. 13-CV-04383-BLF, 2015 WL
                                  28   5158749, at *1 (N.D. Cal. Sept. 2, 2015).
                                   1   individual Defendants subsequently arrived as backup. FAC at 3.

                                   2          Officers attempted to take Branch into custody due to an outstanding warrant. Id. A

                                   3   struggle ensued when the officers tried to put Branch in handcuffs. Id. The precise facts of the

                                   4   encounter are disputed, but the parties agree that the officers tased Branch and used physical force.

                                   5   FAC at 3; ECF No. 51 ¶¶ 13-16. The officers’ body cameras captured portions of the incident.

                                   6   ECF No. 51 ¶ 12.

                                   7          Branch died while in officers’ custody. FAC at 4; ECF No. 51 ¶ 16. Plaintiffs allege that

                                   8   the officers forced Branch’s face into the carpet and that their weight suffocated him to death.

                                   9   FAC at 3-4. Defendants’ theory is that Branch “died due to a heart attack induced in large part by

                                  10   methamphetamine abuse.” ECF No. 55 at 2.

                                  11          B.      Procedural History

                                  12          On September 14, 2017, Plaintiffs filed a complaint for damages under 42 U.S.C. § 1983
Northern District of California
 United States District Court




                                  13   against the City, Sittig-Wattson, and Sean Huot, alleging that (1) Defendants had deprived them of

                                  14   their First and Fourteenth Amendment rights to familial relationship and (2) the City was liable for

                                  15   ratifying the officers’ unconstitutional actions. Id. at 3-4.

                                  16          On February 14, 2018, the Court granted Defendants’ motion to temporarily stay

                                  17   proceedings pending Sonoma County’s criminal investigation of the incident. ECF No. 29. The

                                  18   Court lifted the stay on April 4, 2018. ECF No. 31.

                                  19          On April 19, 2018, the Court issued a scheduling order, setting fact discovery cut-off for

                                  20   November 30, 2018, expert discovery cut-off for February 15, 2019, and trial for June 3, 2019.

                                  21   ECF No. 35.

                                  22          In the spring of 2018, Defendants provided Plaintiffs’ counsel with all body camera

                                  23   footage of the incident, which was taken from four separate cameras. ECF No. 55 at 2. On May

                                  24   2, 2018, Plaintiffs sought Defendants’ consent to amend the complaint to name three additional

                                  25   officers as Defendants and add new factual allegations. ECF No. 55-2. On June 7, 2018,

                                  26   Defendants agreed. ECF No. 55-3 at 1. Plaintiffs filed the FAC on June 19, 2018. ECF No. 39.

                                  27          C.      The New Claim

                                  28          Between August 6, 2018 and August 13, 2018, Plaintiffs deposed each of the officer
                                                                                          2
                                   1   Defendants. ECF No. 55-1 ¶ 8. Plaintiffs’ counsel asked each officer if he had received any

                                   2   training on the risks of “positional asphyxiation,” i.e., placing someone in a position where lethal

                                   3   suffocation may occur. ECF No. 54 at 3-6. According to Plaintiffs, the officers’ responses

                                   4   indicated that they had received little or no training on the subject. Id.

                                   5          On October 10, 2018, Plaintiffs’ counsel requested Defendants’ consent to amend their

                                   6   complaint to add a claim that the City inadequately trained its officers. ECF No. 55-8 at 4.2

                                   7   Defendants initially declined to stipulate to the amendment, id. at 2, and after an additional

                                   8   exchange between counsel, confirmed their position on November 1, 2018, ECF No. 55-9 at 1.

                                   9          On November 7, 2018, Plaintiffs filed this motion requesting leave to file a second

                                  10   amended complaint. ECF No. 54.

                                  11   II.    LEGAL STANDARD

                                  12          Federal Rule of Civil Procedure 15(a) permits a party to amend a pleading once “as a
Northern District of California
 United States District Court




                                  13   matter of course” within 21 days of serving it or within 21 days after a response to it has been

                                  14   filed. Fed. R. Civ. P. 15(a)(1).3 Otherwise, “a party may amend its pleading only with the

                                  15   opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). A district

                                  16   court “should freely give leave” to amend a pleading “when justice so requires.” Id.

                                  17          “Courts may decline to grant leave to amend only if there is strong evidence of ‘undue

                                  18   delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

                                  19   by amendments previously allowed, undue prejudice to the opposing party . . ., [or] futility of

                                  20   amendment, etc.’” Sonoma Cty. Ass’n of Retired Emps. v. Sonoma County, 708 F.3d 1109, 1117

                                  21   (9th Cir. 2013) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). But not all of those factors

                                  22

                                  23   2
                                         Plaintiffs’ existing ratification claim requires a showing that “an official with final policy-
                                  24   making authority . . . ratified a subordinate’s unconstitutional decision or action and the basis for
                                       it.” Rodriguez v. County of Los Angeles, 891 F.3d 776, 802-03 (9th Cir. 2018). Plaintiffs’
                                  25   proposed failure-to-train claim is measured by whether the City “fail[ed] to train employees in a
                                       manner that amounts to ‘deliberate indifference’ to a constitutional right, such that the need for
                                  26   more or different training is so obvious, and the inadequacy so likely to result in the violation of
                                       constitutional rights, that the policymakers of the city can reasonably be said to have been
                                  27   deliberately indifferent to the need.” Id. at 802.

                                  28
                                       3
                                        The Court’s scheduling order did not set a deadline to amend the pleadings. ECF No. 35.
                                       Accordingly, Federal Rule of Civil Procedure 15 applies to Plaintiffs’ motion for leave to amend.
                                                                                       3
                                   1   merit equal consideration: it is “prejudice to the opposing party that carries the greatest weight.”

                                   2   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). “The party

                                   3   opposing amendment bears the burden of showing prejudice.” DCD Programs, Ltd. v. Leighton,

                                   4   833 F.2d 183, 187 (9th Cir. 1987). Generally, a court must make the determination of whether to

                                   5   grant leave “with all inferences in favor of granting the motion.” Griggs v. Pace Am. Grp., Inc.,

                                   6   170 F.3d 877, 880 (9th Cir. 1999).

                                   7   III.    DISCUSSION

                                   8           Defendants raise two arguments in opposition to this motion. First, Defendants argue that

                                   9   amendment would be prejudicial because it would require discovery to be re-opened and would

                                  10   delay trial. ECF No. 55 at 5-6. Defendants posit that they will have to conduct new discovery,

                                  11   gather documentary evidence and interview witnesses, retain a new expert, and devote additional

                                  12   resources to preparing a legal defense. Id.
Northern District of California
 United States District Court




                                  13           The Court finds insufficient prejudice to support denial of leave to amend under the Rule’s

                                  14   lenient standard. “The adverse party’s burden of undertaking discovery, standing alone, does not

                                  15   suffice to warrant denial of a motion to amend a pleading.” Pineida v. Lee, No. 12-CV-01171-

                                  16   JST, 2014 WL 2927160, at *3 (N.D. Cal. June 26, 2014) (quoting United States ex rel. Maritime

                                  17   Admin v. Cont’l Ill. Nat’l Bank & Tr. Co. of Chicago, 889 F.2d 1248, 1255 (2d Cir. 1989)). Nor

                                  18   does the addition of new claims, see id., absent some additional prejudice, see, e.g., Morongo

                                  19   Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990) (“The new claims set forth

                                  20   in the amended complaint would have greatly altered the nature of the litigation and would have

                                  21   required defendants to have undertaken, at a late hour, an entirely new course of defense.”). Here,

                                  22   the addition of a failure-to-train theory of liability will not cause a “radical shift in direction” of

                                  23   the case. Id. Although fact discovery has closed, Plaintiffs seek no additional discovery and have

                                  24   agreed to stipulate to reopening fact discovery if necessary. ECF No. 56 at 3. Defendants have

                                  25   stated that they will need to re-interview officers and perhaps other Department officials, ECF No.

                                  26   55 at 6, but they have not suggested that the delay in amendment will make doing so more

                                  27   difficult. The vague resources burdens cited by Defendants are not a basis for denying leave to

                                  28   amend. Cf. Pineida, 2014 WL 2927160, at *3.
                                                                                           4
                                   1          Moreover, Defendants also have not shown that the any delays in the case schedule will be

                                   2   substantial or explained how they would be prejudicial. Under the current schedule, expert

                                   3   discovery has only recently begun, and it does not close until February 15, 2019. ECF No. 35 at 1.

                                   4   Trial is not scheduled to begin until June 3, 2019. Id. Under these circumstances, the Court is not

                                   5   persuaded that Defendants will suffer undue prejudice.

                                   6          Second, Defendants argue that Plaintiffs unduly delayed in adding this claim. ECF No. 55

                                   7   at 5. Primarily, Defendants contend that Plaintiffs “clearly suspected” that a basis for their

                                   8   inadequate training claim existed well before the August 2018 depositions, citing Plaintiffs’

                                   9   statements shortly after Branch’s death in May 2017, ECF Nos. 55-4, 55-5, 55-6, 55-7, and the

                                  10   viewing of the body-camera footage in the spring of 2018. ECF No. 55 at 7. Defendants further

                                  11   argue that Plaintiffs were not diligent in seeking leave to amend after the depositions because they

                                  12   waited two months to request a stipulation and another month to bring this motion. Id.
Northern District of California
 United States District Court




                                  13          The record does indicate that Plaintiffs were aware of the potential to bring an inadequate-

                                  14   training claim, and Plaintiffs could have been more diligent in investigating whether there was

                                  15   sufficient support to allege this claim. Nonetheless, “delay alone, no matter how lengthy, is an

                                  16   insufficient ground for denial of leave to amend.” United States v. Webb, 655 F.2d 977, 980 (9th

                                  17   Cir. 1981). Denying leave to amend on the basis of undue delay is disfavored “[w]here there is a

                                  18   lack of prejudice to the opposing party and the amended complaint is obviously not frivolous, or

                                  19   made as a dilatory maneuver in bad faith.” United States v. Pend Oreille Pub. Util. Dist. No. 1,

                                  20   926 F.2d 1502, 1511 (9th Cir. 1991) (quoting Howey v. United States, 481 F.2d 1187, 1190-91

                                  21   (9th Cir. 1973)). As discussed above, the Court finds no undue prejudice, and there are no

                                  22   allegations of bad faith. Nor is the new claim frivolous on its face.

                                  23          Finally, the Court considers the “underlying purpose of Rule 15 – to facilitate decision on

                                  24   the merits rather than on the pleadings or technicalities.” DCD Programs, 833 F.2d at 186; see

                                  25   also Foman, 371 U.S. at 181-82 (“The Federal Rules reject the approach that pleading is a game of

                                  26   skill in which one misstep by counsel may be decisive to the outcome and accept the principle that

                                  27   the purpose of pleading is to facilitate a proper decision on the merits.”). The Court concludes that

                                  28   the delay in pursuing this claim, and any resulting delay from permitting amendment, do not
                                                                                         5
                                   1   outweigh this policy of adjudication on the merits.

                                   2                                            CONCLUSION

                                   3          For the foregoing reasons, the Court GRANTS Plaintiffs’ motion for leave to file a second

                                   4   amended complaint. Plaintiffs may file the proposed complaint, which is attached to ECF No. 54

                                   5   as Exhibit A, within seven days of the date this order is filed. Any party seeking to amend the

                                   6   deadlines contained in the Court’s scheduling order, ECF No. 35, must meet and confer with the

                                   7   opposing party. The parties must then submit a joint stipulation or competing proposals for a new

                                   8   schedule, which shall contain all proposed amended deadlines and a plan for additional discovery.

                                   9          IT IS SO ORDERED.

                                  10   Dated: December 7, 2018
                                                                                       ______________________________________
                                  11
                                                                                                     JON S. TIGAR
                                  12                                                           United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
